OPINION — AG — ** FIREFIGHTERS — PHYSICAL EXAMINATIONS ** A FIREFIGHTER MUST SUCCESSFULLY COMPLETE A NEW PHYSICAL EXAMINATION PURSUANT TO 11 O.S. 49-116 [11-49-116](A), PRIOR TO BEGINNING WORK FOR A NEW MUNICIPAL EMPLOYER, WITHOUT REGARD TO WHETHER THE FIREFIGHTER HAD PREVIOUSLY BEEN EMPLOYED BY ANOTHER MUNICIPALITY IN THE PENSION SYSTEM OR WHETHER THE FIREFIGHTER HAD PASSED SUCH EXAMINATION BEFORE HIS PREVIOUS EMPLOYMENT. (QUALIFICATION, PHYSICAL EXAMINATION, MUNICIPAL CORPORATIONS, MEDICAL EXAMINATION) CITE: OPINION NO. 82-024, 11 O.S. 49-116 [11-49-116](A) (JAMES B. FRANKS)